                                  Case 21-10527-JTD           Doc 336     Filed 04/22/21     Page 1 of 2


First Name   Last Name       Party Representing                                  Firm Name
James        Ktsanes         Orion                                               Latham & Watkins
John         Knight          Bank of Leumi                                       Richards, Layton & Finger, P.A.
Sarah        Gryll           UMB Bank, N.A.                                      Arnold & Porter Kaye Scholer LLP
James        O'Neill         Debtors                                             Pachulski Stang Ziehl & Jones LLP
Jeff         Bjork           Orion                                               Latham & Watkins
Jeffrey      Kaplan          BCAS                                                BCAS
Edwin        Harron          Orion                                               Young Conaway
Judge        Dorsey          U.S. Bankruptcy Judge
Robert       Brady           Orion                                               Young Conaway
Benjamin     Wallen          Debtors                                             Pachulski Stang Ziehl & Jones LLP
Markus       vonderMarwitz   Orion                                               Latham & Watkins
Steven       Golden          Debtors                                             Pachulski Stang Ziehl & Jones LLP
Stanley      Tarr            Creditors Committee                                 Blank Rome
Kara         Coyle           Orion                                               Young Conaway
Jason        Ben             Sorema Division of Previero N. SRL, (II)            Freeborn & Peters LLP
Nicholas     Messana         Orion                                               Latham & Watkins
Frank        Pecorelli       Bank Leumi                                          Otterbourg, P.C.
David        Stratton        UMB Bank                                            Troutman Pepper
Andrew       Ambruoso        Orion                                               Latham & Watkins
Uday         Gorrepati       N/A (ABI Project)
Laura        Haney           Judicial Assistant                                  Judge Dorsey's Chambers

                                                                                United States Department of Justice ‐‐ Office of
Joseph       McMahon         Andrew R. Vara, United States Trustee for Region 3 the U.S. Trustee (Wilmington, DE)
Ginger       Clements        UMB Bank, N.A.                                     Arnold & Porter
Thomas       Horan           APG Polytech USA Holdings Inc.                     Cozen O'Connor
David        Queroli         Bank of Leumi                                      Richards, Layton & Finger, P.A.
John         Knapp           Emerging Acquisitions, LLC                         Miller Nash Graham & Dunn LLP
Jason        Sanjana         Reorg Research
Maria        Sawczuk         Sorema Division of Previero N. srl.                Goldstein & McClintock LLLP
Scott        Odom            Potential Buyer
Eric         Monzo           Niagara Bottling, LLC                              Morris James LLP
Kevin        Carey           Official Committee of Unsecured Creditors          Hogan Lovells US LLP
                           Case 21-10527-JTD         Doc 336      Filed 04/22/21   Page 2 of 2


Kenneth    Listwak    UMB Bank, N.A.                                   Troutman Pepper Hamilton Sanders LLP
Brya       Keilson    Niagara Bottling, LLC                            Morris James LLP
Jennifer   Lee        Official Committee of Unsecured Creditors        Hogan Lovells US LLP
Ryan       Martin     CCM
Catalina   Ford       UMB                                              Arnold & Porter
Ian        Bambrick   Blue Rock Construction                           Faegre Drinker Biddle & Reath
